                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                          ST. JOSEPH DIVISION

TERI DEAN,                            )
                                      )
                     Plaintiff,       )
                                      )
        v.                            )       Case No.:   5:19-cv-06022-SRB
                                      )
EDWARD BEARDEN, et al.,               )
                                      )
                     Defendants.      )

                       Defendants’ Proposed Witness List

        Defendants Bearden, Mosier, Mustain, and Reed expect to call the

following witnesses to testify in person at the trial of this matter. This list

does not include rebuttal or impeachment witnesses, and Defendants reserve

the right to use rebuttal or impeachment witnesses at trial.

   1.        Edward Bearden

   2.        Shreve Bentley

   3.        Lesley Carsey

   4.        Robin Dysart

   5.        Kimberly Herring

   6.        James Hurley

   7.        Chris McBee

   8.        Elijah Mosier

   9.        Todd Mustain

                                          1
   10.      Carrie Pfeifer

   11.      Anne Precythe

   12.      Kevin Reed

   13.      Darrell Sandy

   14.      David Savage

   15.      Vevia Sturm

   16.      Aaron York



         In addition to these specifically identified witnesses, Defendants also

reserve the right to call any witnesses identified on Plaintiff’s witness list.

                                 Respectfully submitted,

                                 ERIC S. SCHMITT
                                 Attorney General

                                 /s/ Nicolas Taulbee
                                 Nicolas Taulbee
                                 Missouri Bar Number 61065
                                 Assistant Attorney General
                                 615 East 13th Street, Suite 401
                                 Kansas City, Missouri 64106
                                 Telephone: (816) 889-5000
                                 Facsimile: (816) 889-5006
                                 Email:      Nicolas.Taulbee@ago.mo.gov
                                 Attorneys for Defendants Bearden,
                                 Mosier, and Mustain




                                          2
                            Certificate of Service

      I hereby certify that on September 10, 2021, I filed the foregoing

electronically with the Clerk of Court to be served by operation of the Court’s

electronic filing system upon all counsel of record.



                                            /s/ Nicolas Taulbee
                                            Assistant Attorney General




                                        3
